Case: 20-60311     Document: 00515772396         Page: 1     Date Filed: 03/09/2021




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   March 9, 2021
                                  No. 20-60311                    Lyle W. Cayce
                                                                       Clerk

   Mary Aldridge; Ben Alexander; Tara Alexander;
   Barbara Allen; Theodore Ambrose; Et al,

                                                           Plaintiffs—Appellants,

                                      versus

   Mississippi Department of Corrections; State of
   Mississippi; Burl Cain, Commissioner, Mississippi
   Department of Corrections; Tate Reeves, In his
   official capacity as Governor of the State of
   Mississippi; John Doe Defendants 1-25,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-868


   Before Wiener, Dennis, and Duncan, Circuit Judges.
   Wiener, Circuit Judge:
         The issue presented here is one of first impression in our circuit, viz.,
   does the Fair Labor Standards Act preempt redundant state law tort claims
   for unpaid minimum wages and overtime compensation when the state’s law
   does not provide for minimum wages and overtime compensation? We join
   the Fourth Circuit in answering “yes,” and therefore affirm.
Case: 20-60311           Document: 00515772396              Page: 2       Date Filed: 03/09/2021




                                            No. 20-60311


                                                 ***
           The Fair Labor Standards Act of 1938 (“FLSA” or “Act”) created
   “a comprehensive federal wage-and-hour scheme.”1 Congress enacted the
   FLSA to eliminate “labor conditions detrimental to the maintenance of the
   minimum standard of living necessary for health, efficiency, and general well-
   being of workers.”2 The principal purpose of the Act is “to protect all
   covered workers from substandard wages and oppressive working hours.” 3
   “[T]he FLSA was designed to give specific minimum protections to
   individual workers and to ensure that each employee covered by the Act
   would receive ‘“[a] fair day’s pay for a fair day’s work”’ and would be
   protected from ‘the evil of “overwork” as well as “underpay.”’” 4
           Workers covered by the Act are entitled to a minimum wage and
   overtime compensation.5 Importantly for this case, the Act contains its own
   enforcement mechanism: Employees have a private right of action against
   employers for unpaid minimum wages and overtime compensation.6 The Act
   also contains a “savings clause” which states: “No provision of this chapter
   or of any order thereunder shall excuse noncompliance with any . . . State law
   or municipal ordinance establishing a minimum wage higher than the
   minimum wage established under this chapter or a maximum workweek



           1
           Parker Drilling Mgmt. Servs., Ltd. v. Newton, 139 S. Ct. 1881, 1882 (2019); see also
   29 U.S.C. § 201 et seq.
           2
               29 U.S.C. § 202(a).
           3
               Barrentine v. Arkansas–Best Freight Sys., Inc., 450 U.S. 728, 739 (1981).
           4
             Id. (quoting Overnight Motor Transp. Co. v. Missel, 316 U.S. 572, 578 (1942))
   (second alteration in original) (emphasis omitted).
           5
               29 U.S.C. §§ 206–07.
           6
               Id. § 216(b).




                                                   2
Case: 20-60311           Document: 00515772396             Page: 3      Date Filed: 03/09/2021




                                           No. 20-60311


   lower than the maximum workweek established under this chapter . . . .” 7
   The Act also includes an anti-retaliation provision, which prohibits
   employers from retaliating against employees for filing complaints about
   violations of the FLSA.8
           Circuit courts are all over the map on whether plaintiffs may bring
   state law claims in addition to FLSA claims for the same conduct, but one
   thing is consistent based on the facts of each case: The answer depends on
   the nature of the state law cause of action and whether there is an equivalent
   FLSA cause of action. The Ninth Circuit has said that an employee may bring
   a state law cause of action for fraud and misrepresentation in addition to an
   FLSA claim because the anti-retaliation provision does not include a cause of
   action for fraud or misrepresentation.9 The Fourth Circuit, on the other
   hand, has stated that the FLSA precludes state law claims for unpaid
   minimum wage and overtime compensation when the state’s law does not
   provide for minimum wages and overtime compensation because the FLSA
   provides a cause of action for such nonpayments.10 The common thread is
   this: When the FLSA provides a remedial measure, it conflicts with similar




           7
               Id. § 218(a).
           8
               Id. § 215(a)(3).
           9
               Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1147, 1157 (9th Cir. 2000).
           10
              Anderson v. Sara Lee Corp., 508 F.3d 181, 191–95 (4th Cir. 2007). The First
   Circuit has similarly concluded that an employee may not sue under state law and the FLSA
   for unpaid minimum wage and overtime compensation. See Roman v. Maietta Constr., Inc.,
   147 F.3d 71, 76 (1st Cir. 1998). We find the First Circuit’s reasoning persuasive but note
   that the facts of the case are distinguishable because Maine has a state law minimum wage
   and overtime compensation provision. See id. at 76. Whether the FLSA preempts state law
   claims when the state does provide for minimum wages and overtime compensation is not
   before us, so we save that issue for a different day.




                                                 3
Case: 20-60311          Document: 00515772396              Page: 4       Date Filed: 03/09/2021




                                           No. 20-60311


   state law causes of action and thus preempts them; when the FLSA does not
   provide a remedial measure, there is no preemption.
          This does not mean that the FLSA provides the exclusive relief for
   these types of actions. In fact, the FLSA’s savings clause states that the Act
   is not meant to prevent compliance with state laws.11 So, employees may
   bring a state law cause of action for unpaid minimum wages and overtime-
   compensation, if the law in their state allows for that, or a cause of action
   under the FLSA, but not both.12 The principle on which this is based—
   conflict preemption—we discuss in our opinion today.
                                          I. Background
          The facts of this case are not complex, because Plaintiffs-Appellants
   provide few facts to support their claims. The Plaintiff class consists of 890
   current and former employees of the Mississippi Department of Corrections
   (“Employees”). Employees sued Defendants-Appellees, the Mississippi
   Department of Corrections, the State of Mississippi, the Department of
   Corrections Commissioner in her official capacity, and the Governor of
   Mississippi (together, the “DOC”) in Mississippi state court, asserting
   violations of the FLSA and state law. Specifically, Employees alleged that the
   DOC failed to properly calculate and dispense wages, including overtime
   wages, for hours worked. Employees claimed that the DOC was negligent,
   negligent per se, and grossly negligent for failing to comply with both the
   FLSA and Mississippi state law. Employees also alleged negligent and
   intentional infliction of emotional distress, conversion, civil conspiracy to
   commit civil conversion, reckless disregard for the rights and safety of the
   employees, and res ipsa loquitur, without mentioning the FLSA in these


          11
               See 29 U.S.C. § 218(a).
          12
               See, e.g., Roman, 147 F.3d at 76; Anderson, 508 F.3d at 191–95.




                                                  4
Case: 20-60311          Document: 00515772396             Page: 5     Date Filed: 03/09/2021




                                           No. 20-60311


   claims, but all based on failure to pay minimum wages and overtime
   compensation, which is only covered by the FLSA in Mississippi. Employees
   lastly alleged violations of the FLSA, presumably because Mississippi law
   does not provide for minimum wages or overtime compensation.13 They
   listed various parts of the FLSA with which they claimed the DOC did not
   comply, but they failed to list any specific state laws with which the DOC did
   not comply.
          After the DOC removed the case to federal court, and after that court
   denied Employees’ motion to remand, the district court concluded that the
   DOC was entitled to sovereign immunity on the FLSA claims. That court
   also held that all of Employees’ state law claims arose out of violations of the
   FLSA and were thus preempted. Employees then filed a motion to amend
   their complaint without attaching a new complaint or explaining what facts
   they would add in an amended complaint. The district court denied the
   motion to amend because the employees did not show how an amendment
   would change the conclusion that the FLSA preempted their claims.
   Employees timely appealed.
                                    II. Standard of Review
          We review a district court’s dismissal under Federal Rule of Civil
   Procedure 12(c), applying the same de novo standard as to a Rule 12(b)(6)
   motion to dismiss.14 “[T]he central issue is whether, in the light most




          13
                 See State Minimum Wage Laws, U.S. DEP’T OF LABOR,
   http://www.dol.gov/agencies/whd/minimum-wage/state (last updated Jan. 1, 2021);
   Steve P. Calandrillo & Taylor Halperin, Making the Minimum Wage Work: An Examination
   of the Economic Impact of the Minimum Wage, 22 STAN. J.L. BUS. & FIN. 147, 160 (2017)
   [hereinafter, Calandrillo & Halperin, Making the Minimum Wage Work].
          14
               Waller v. Hanlon, 922 F.3d 590, 599 (5th Cir. 2019).




                                                 5
Case: 20-60311           Document: 00515772396               Page: 6    Date Filed: 03/09/2021




                                              No. 20-60311


   favorable to the plaintiff, the complaint states a valid claim for relief.” 15 We
   accept all factual allegations in the pleadings as true. 16 However, the plaintiffs
   must plead “enough facts to state a claim to relief that is plausible on its
   face.”17
                                           III. Discussion
           Employees contend that their state law claims are not preempted by
   the FLSA.18 They also assert that the district court erred in dismissing their
   claims with prejudice and denying them leave to amend.
                                           A. Preemption
           We review the preemptive effect of a federal statute de novo.19
           The Supremacy Clause of the United States Constitution renders
   federal law the “supreme Law of the Land.”20 The doctrine of federal
   preemption that arises out of the Supremacy Clause requires that “any state




           15
             Doe v. MySpace, 528 F.3d 413, 418 (5th Cir. 2008) (alteration in original) (quoting
   Hughes v. Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001)).
           16
                Hughes, 278 F.3d at 420.
           17
                Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
           18
               The district court incorrectly noted that the employees “implicitly
   acknowledge” that state law claims are preempted by the FLSA to the extent they are
   predicated on violations of the FLSA. Contrariwise, the employees contended in their
   response to the DOC’s motion to dismiss that the court should “follow other Fifth Circuit
   district courts and their findings that the” FLSA does not preempt state law claims.
   Therefore, the employees’ argument is not waived.
           19
                Franks Inv. Co. LLC v. Union Pac. R.R. Co., 593 F.3d 404, 407 (5th Cir. 2010).
           20
                U.S. CONST. art. VI, cl. 2.




                                                   6
Case: 20-60311              Document: 00515772396               Page: 7       Date Filed: 03/09/2021




                                                No. 20-60311


   law, however clearly within a State’s acknowledged power, which interferes
   with or is contrary to federal law, must yield.” 21
              There are three types of federal preemption: (1) express preemption;
   (2) field preemption; and (3) conflict preemption.22 We have previously held
   that the FLSA does not contain express preemption language,23 and we find
   no reason to depart from that conclusion. We have not, however, considered
   whether the other two forms of preemption apply to redundant state law
   claims for unpaid minimum wages and overtime compensation.
              Under field and conflict preemption, which are both forms of implied
   preemption, “a state claim is preempted where [1] ‘Congressional intent to
   preempt is inferred from the existence of a pervasive regulatory scheme or . .
   . [2] ‘state law conflicts with federal law or interferes with the achievement
   of federal objectives.’”24 Field preemption exists when (1) “the scheme of
   federal regulation is sufficiently comprehensive to make reasonable the
   inference that Congress ‘left no room’ for supplementary state regulation,”
   or (2) “where the field is one in which ‘the federal interest is so dominant
   that the federal system will be assumed to preclude enforcement of state laws
   on the same subject.’”25 Circuit courts have consistently held that there is no
   field preemption in the FLSA, or they have declined to weigh in on that


              21
                   Felder v. Casey, 487 U.S. 131, 138 (1988) (quoting Free v. Bland, 369 U.S. 663, 666
   (1962)).
              22
             Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 516 (1992); Hillsborough Cnty., Fla.
   v. Automated Med. Labs., Inc., 471 U.S. 707, 713 (1985).
              23
             See Casey v. Rainbow Grp., Ltd., 109 F.3d 765, *5 (5th Cir. 1997) (unpublished)
   (finding “no indication of express preemption” in the FLSA).
              24
              Witty v. Delta Air Lines, Inc., 366 F.3d 380, 384 (5th Cir. 2004) (quoting Hodges
   v. Delta Airlines, Inc., 44 F.3d 334, 335 n.1 (5th Cir. 1995) (en banc)).
              25
             Automated Med. Labs., 471 U.S. at 713 (quoting Rice v. Santa Fe Elevator Corp.,
   331 U.S. 218, 230 (1947)).




                                                      7
Case: 20-60311           Document: 00515772396               Page: 8     Date Filed: 03/09/2021




                                              No. 20-60311


   issue.26 We agree that there is no field preemption in the FLSA because of
   the FLSA’s “savings clause,” which clearly requires that employers also
   comply with state laws.
           We therefore turn to conflict preemption. Conflict preemption, which
   is not “rigidly distinct”27 from field preemption, is present when (1)
   “compliance with both state and federal law is impossible,” or (2) state law
   “stands as an obstacle to the accomplishment and execution of the full
   purposes and objectives of Congress.”28 “[B]oth forms of conflicting state
   law are ‘nullified’ by the Supremacy Clause . . . .”29
           “‘[T]he purpose of Congress is the ultimate touchstone’ of pre-
   emption analysis.”30 We “start[] with the basic assumption that Congress
   did not intend to displace state law.”31 Congress’s intent may be express or
   implied,32 but unlike field preemption, conflict preemption does not require
   “a specific, formal agency statement identifying conflict in order to conclude
   that such a conflict in fact exists.”33


           26
             See, e.g., Anderson, 508 F.3d at 191 n.10 (holding that field preemption is
   “inapposite”); Williamson, 208 F.3d at 1151 (concluding that there is no field preemption
   in the FLSA because of the savings clause); Roman, 147 F.3d at 76 (failing to analyze field
   preemption).
           27
                English v. Gen. Elec. Co., 496 U.S. 72, 79 n.5 (1990).
           28
             California v. ARC Am. Corp., 490 U.S. 93, 100–01 (1989) (quoting Hines v.
   Davidowitz, 312 U.S. 52, 67 (1941)).
           29
                Geier v. Am. Honda Motor Co., Inc., 529 U.S. 861, 873 (2000).
           30
             See Cipollone, 505 U.S. at 516 (alteration in original) (quoting Malone v. White
   Motor Corp., 435 U.S. 497, 504 (1978)); see also Planned Parenthood of Hous. & S.E. Tex. v.
   Sanchez, 403 F.3d 324, 336 (5th Cir. 2005).
           31
                Maryland v. Louisiana, 451 U.S. 725, 746 (1981).
           32
                Cipollone, 505 U.S. at 516.
           33
                Geier, 529 U.S. at 884.




                                                   8
Case: 20-60311           Document: 00515772396               Page: 9      Date Filed: 03/09/2021




                                             No. 20-60311


           Here, it is clear that there is a conflict. Congress’s intent in enacting
   the FLSA was to protect workers from unfair working conditions and from
   receiving inadequate pay.34 Employees in this case have a private right of
   action under the FLSA against employers for unpaid minimum wages and
   overtime compensation.35 It is not “impossible” to comply with both federal
   and state law unpaid minimum wages and overtime compensation
   requirements, the first instance in which conflict preemption applies.36
   However, “[t]he rule of state tort law for which [Employees] argue would
   stand as an ‘obstacle’ to the accomplishment of that objective,” namely,
   protecting workers from overwork and underpayment.37 In other words, the
   purposes of the two laws overlap with each other and thus the federal law
   must control. We know this because
           Congress’s intention to create exclusive remedies was clear in
           that ‘the FLSA mandates that the commencement of an action
           by the Secretary of Labor terminates an employee’s own right
           of action’—a special feature of the FLSA’s enforcement
           scheme . . . that would be rendered superfluous if workers were
           able to circumvent that scheme while pursuing their FLSA
           rights.38
   As we stated above, this does not mean that employees may not sue under
   state law for unpaid minimum wages and overtime compensation when state
   law provides for that cause of action; it only means that they may not sue




           34
                See 29 U.S.C. § 202(a); see also Barrentine, 450 U.S. at 739.
           35
                29 U.S.C. § 216(b).
           36
                See ARC Am. Corp., 490 U.S. at 100–01.
           37
                Geier, 529 U.S. at 886.
           38
             Anderson, 508 F.3d at 194 (quoting Kendall v. City of Chesapeake, Va., 174 F.3d
   437, 443 (4th Cir. 1999)).




                                                   9
Case: 20-60311          Document: 00515772396       Page: 10   Date Filed: 03/09/2021




                                     No. 20-60311


   simultaneously under both state law and the FLSA for these violations if state
   law does not independently provide for such a cause of action.
          Employees contend that some of their state law claims are
   independent of the FLSA. They assert that these claims are based entirely on
   Mississippi law. We disagree. Every one of Employees’ claims relates to
   unpaid minimum wages and overtime compensation. Furthermore, even if
   the claims do not refer to the FLSA, they are based on the FLSA. Mississippi
   does not have laws governing minimum wages and overtime. 39 Courts
   therefore analyze these types of claims under the FLSA only. Because all of
   Employees’ state law claims are based on violations of the FLSA, they are
   preempted.
          In reaching this conclusion, we are guided by other circuits that have
   confronted the same issue. In Anderson v. Sara Lee Corp., the Fourth Circuit
   considered whether state law claims for breach of contract, negligence, and
   fraud, all based on violations of the FLSA, were preempted on the basis of
   conflict preemption.40 The court first noted the Secretary of Labor’s broad
   authority to oversee distribution of unpaid wages due and to bring
   enforcement actions against employers. 41 It emphasized the importance that
   workers have a private right of action under specific circumstances.42 The
   court next recognized this private right of action: A worker may petition the
   Secretary of Labor to commence an enforcement action—a “special feature”
   that would be “rendered superfluous if workers were able to circumvent that


          39
                See State Minimum Wage Laws, U.S. DEP’T OF LABOR,
   https://www.dol.gov/agencies/whd/minimum-wage/state (last updated Jan. 1, 2021);
   Calandrillo & Halperin, Making the Minimum Wage Work at 160.
          40
               508 F.3d at 191–95.
          41
               Id. at 192.
          42
               Id.




                                         10
Case: 20-60311          Document: 00515772396             Page: 11      Date Filed: 03/09/2021




                                           No. 20-60311


   scheme while pursuing their FLSA rights.”43 And when the Secretary of
   Labor commences an enforcement action, the employee’s own right of action
   is terminated.44 The court held finally that “Congress prescribed exclusive
   remedies in the FLSA for violations of its mandates.” 45 The Act therefore
   precluded the plaintiff’s state law claims.46
          In Roman v. Maietta Construction, Inc., the First Circuit likewise held
   that state law claims were precluded by the FLSA, although it did not use the
   terms “preemption” or “conflict.”47 In affirming the district court’s
   judgment, the circuit court agreed that “the FLSA is the exclusive remedy
   for enforcement of rights created under the FLSA.”48 “That is, ‘the [worker]
   cannot circumvent the exclusive remedy prescribed by Congress by asserting
   equivalent state claims in addition to the FLSA claim.’” 49 Because the
   worker claimed minimum wage and overtime pay violations under both the
   FLSA and state law, his state law claim was preempted.50
          This rule of conflict preemption in the context of redundant state law
   claims has been applied by district courts in this circuit. The Eastern District
   of Texas, for example, has concluded at least twice that claims of unjust
   enrichment for violating the FLSA’s overtime compensation requirement
   were preempted because the FLSA “provides the exclusive remedy for an



          43
               Id. at 194.
          44
               Id.
          45
               Id.
          46
               Id.
          47
               147 F.3d at 76.
          48
               Id.
          49
               Id. (quoting Tombrello v. USX Corp., 763 F. Supp. 541, 545 (N.D. Ala. 1991)).
          50
               Id.




                                                11
Case: 20-60311           Document: 00515772396             Page: 12     Date Filed: 03/09/2021




                                            No. 20-60311


   alleged violation of a wage-hour matter.”51 This ruling is consistent across
   the board.52
           The Ninth Circuit has also weighed in on this issue but has concluded
   that certain state law claims are not preempted by the FLSA. 53 That case,
   however, does not at all conflict with our preemption analysis. The Ninth
   Circuit considered whether the workers’ state law fraud claims were conflict
   preempted.54 The fraud claims were based on the employer threatening the
   workers for considering to join a class-action lawsuit over the employer’s
   failure to pay overtime wages.55 The Ninth Circuit concluded that conflict
   preemption did not apply to the state law fraud claims because the anti-
   retaliation clause of the FLSA does not cover this type of fraud. 56 In the
   instant case, by contrast, the FLSA provides a cause of action for unpaid
   minimum wages and overtime compensation.57 The Ninth Circuit’s
   reasoning is thus consistent with our analysis and did not create a circuit split.




           51
             Kharb v. Ericsson, Inc., 2018 WL 8369848, at *8 (E.D. Tex. Nov. 5, 2018); see also
   Guerrero v. JPMorgan Chase & Co., 2010 WL 457144, at *4 (E.D. Tex. Feb. 5, 2010).
           52
              See, e.g., Wiatrek v. Flowers Foods, Inc., 2018 WL 3040583, *7 (W.D. Tex. June
   16, 2018) (“District courts in this circuit, including this Court, have concluded that state-
   law claims are preempted by the FLSA to the extent the state-law claim is predicated on an
   alleged violation of the FLSA.”); Estraca v. Rockwater Energy Sols., Inc., 2016 WL 3748612,
   at *2 (W.D. Tex. July 7, 2016); Newsom v. Carolina Logistics Servs., Inc., 2012 WL 3886127,
   at *3 (N.D. Miss. Sept. 6, 2012); Coberly v. Christus Health, 829 F. Supp. 2d 521, 525 (N.D.
   Tex. 2011); Botello v. COI Telecom, L.L.C., 2010 WL 3784202 (W.D. Tex. Sept. 21, 2010);
   Valcho v. Dallas Cnty. Hosp. Dist., 658 F. Supp. 2d 802 (N.D. Tex. 2009).
           53
                See Williamson, 208 F.3d at 1157.
           54
                Id. at 1152–53.
           55
                Id. at 1147.
           56
                Id. at 1152.
           57
                See 29 U.S.C. § 216(b).




                                                    12
Case: 20-60311          Document: 00515772396            Page: 13   Date Filed: 03/09/2021




                                          No. 20-60311


          The employees cite Washington v. Fred’s Stores of Tennessee, Inc. for
   the proposition that their state law claims are not preempted. Washington is
   distinguishable and, to the extent it is not, is nonbinding. In that case, the
   Southern District of Mississippi held that there was no conflict or field
   preemption between the FLSA and state law negligence and conversion
   claims.58 However, those claims “d[id] not directly overlap with the claim
   under FLSA.”59 That district court likely would have concluded differently
   if the workers had sought “overtime pay itself through either of the state law
   claims, as they d[id] through the claim under the FLSA.”60
          We conclude that the FLSA preempts redundant state law claims for
   nonpayment of minimum wages and overtime compensation by way of
   conflict preemption.
                     B. Dismissal with Prejudice and Motion to Amend
          We now turn to Employees’ assertions that their complaint should not
   have been dismissed with prejudice and that they should have been allowed
   leave to amend. Employees first contend that their state law claims that do
   not contain a reference to the FLSA should not have been dismissed with
   prejudice. Mississippi does not have state labor laws governing minimum
   wage or overtime,61 so it would be impossible for Employees to state a claim
   for wage and hour violations under state law independent of the FLSA.
   Furthermore, it would be impossible for Employees to state a claim under the



          58
               427 F. Supp. 2d 725, 729–30 (S.D. Miss. 2006).
          59
               Id. at 729.
          60
               Id.
          61
                 See   State    Minimum     Wage    Laws, U.S.  DEP’TOR     LABOR,
   https://www.dol.gov/agencies/whd/minimum-wage/state (last updated Jan. 1, 2021);
   Calandrillo & Halperin, Making the Minimum Wage Work at 160.




                                               13
Case: 20-60311          Document: 00515772396               Page: 14        Date Filed: 03/09/2021




                                            No. 20-60311


   FLSA because sovereign immunity bars suit against the DOC. Their state law
   claims based on violations of the FLSA similarly fail because of preemption.
   We therefore hold that dismissal with prejudice was appropriate.
          Employees next contend that they should have been allowed leave to
   amend. Rule 15(a) provides that leave to amend shall be freely given “when
   justice so requires.”62 “A district court has the discretion to consider
   numerous factors in evaluating whether to allow amendment, including the
   futility of amending, the party’s repeated failure to cure deficiencies by
   previous amendments, undue delay, or bad faith.”63 We review a district
   court’s denial of leave to amend for abuse of discretion. 64
          Employees provided no reasons to the district court for why they
   sought to amend their complaint. On appeal, they contend that they should
   be allowed to allege failure to supervise, manage, and implement policies
   consistent with the FLSA. They again cite Washington, insisting that they
   should be allowed to allege their state law conversion claim based on failure
   to remit federal or state withholding taxes to the government.
          We will not consider assertions that were not raised in the district
   court.65 Furthermore, the district court did not abuse its discretion in denying
   leave to amend because all of Employees’ state law claims were based on
   violations of the FLSA which, as discussed, preempts the redundant state law
   claims. Employees did not present any additional facts that they would add
   to an amended complaint and did not attach a proposed amended



          62
               FED. R. CIV. P. 15(A).
          63
               U.S. ex rel. Marcy v. Rowan Cos., Inc., 520 F.3d 384, 392 (5th Cir. 2008).
          64
               Molina–Aranda v. Black Magic Enters., L.L.C., 983 F.3d 779, 784 (5th Cir. 2020).
          65
               See State Indus. Prods. Corp. v. Beta Tech., Inc., 575 F.3d 450, 456 (5th Cir. 2009).




                                                  14
Case: 20-60311        Document: 00515772396               Page: 15        Date Filed: 03/09/2021




                                           No. 20-60311


   complaint.66 Finally, granting leave to amend would have been futile, because
   “the complaint as amended would be subject to dismissal” on the basis of
   preemption and sovereign immunity.67
                                               ***
            For the foregoing reasons, we AFFIRM all dispositions of the district
   court.




            66
              See Goldstein v. MCI WorldCom, 340 F.3d 238, 255 (5th Cir. 2003) (affirming
   denial of leave to amend where the plaintiff did not specify how a second amended
   complaint would differ and did not attach a proposed second amended complaint);
   McKinney v. Irving Indep. Sch. Dist., 309 F.3d 308, 315 (5th Cir. 2002) (finding no abuse of
   discretion in the district court’s denial of leave to amend where the plaintiffs failed to file
   an amended complaint as a matter of right or submit a proposed amended complaint in a
   request for leave of the court and the plaintiffs failed to alert the court as to the substance
   of any proposed amendment).
            67
            See Varela v. Gonzales, 773 F.3d 704, 707 (5th Cir. 2014) (quoting Ackerson v.
   Bean Dredging, LLC, 589 F.3d 196, 208 (5th Cir. 2009)).




                                                 15